COX, Judge
(concurring):
I concur. Chief Judge Everett’s excellent opinion addresses the admissibility of the reputation of a witness for truth and veracity to bolster the witness when the “character of the witness for truthfulness has been attacked by opinion or reputation evidence or otherwise.” Mil.R.Evid. 608(a). I also agree that the evidence would have been properly excluded as substantive evidence of a pertinent character trait under Mil.R.Evid. 404, since the alleged offenses are not crimina falsi. However, I reserve judgment on whether there may not exist another independent ground for admissibility of the evidence when the accused takes the witness stand. Compare United States v. Darland, 626 F.2d 1235 (5th Cir. 1980), cert. denied, 454 U.S. 1157, 102 S.Ct. 1032, 71 L.Ed.2d 315 (1982), with United States v. Jackson, 588 F.2d 1046 (5th Cir.), cert. denied, 442 U.S. 941, 99 S.Ct. 2882, 61 L.Ed.2d 310 (1979).